DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Amichai Kotev on 05/20/2022.
The application has been amended as follows: 

23. (Currently Amended)	A device for generating one or more media files based on timed media data, the timed media data comprising samples, the device comprising:
at least one memory storing instructions, and
at least one processor executing the instructions causing the device to:
create tracks each comprising a timed sequence of samples, each sample comprising at least a part of a timed unit of the timed media data; 
generate descriptive metadata associated with the created tracks; and
generate the one or more media files based on the tracks and the descriptive metadata, 
wherein the descriptive metadata comprises a track grouping structure including a group identifier and defining a group of tracks among the created tracks, 
wherein the descriptive metadata further comprises a sample grouping structure including a grouping type parameter and associating a first set of properties with one or more samples of one of the created tracks, and 
wherein, when the value of the grouping type parameter is equal to the value of the group identifier, the first set of properties are properties of the one or more samples of the one created track only in the group of tracks defined by the track grouping structure identified by the group identifier.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “when the value of the grouping type parameter is equal to the value of the group identifier, the first set of properties are properties of the one or more samples of the one created track only in the group of tracks defined by the track grouping structure identified by the group identifier,” which is a limitation not disclosed or rendered obvious by prior art of record.
Claim 23 is allowed for the same reason as discussed in claim 1 above.
Other dependent claims are allowed at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484